146 U.S. 355 (1892)
JOY
v.
ADELBERT COLLEGE.
No. 1014.
Supreme Court of United States.
Submitted November 28, 1892.
Decided December 5, 1892.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF OHIO.
*356 Mr. George Hoadly and Mr. John C.F. Gardner for the motion.
No one opposing.
*357 THE CHIEF JUSTICE: The motion to dismiss is granted upon the authority of Richmond & Danville Railroad v. Thouron, 134 U.S. 45; Gurnee v. Patrick County, 137 U.S. 141; McLish v. Roff, 141 U.S. 661; Chicago, St. Paul &c. Railway v. Roberts, 141 U.S. 690.
Dismissed.